Citation Nr: 0825851	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-33 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada

THE ISSUES

1. Entitlement to service connection for right ankle 
disability.

2. Entitlement to service connection for human 
immunodeficiency virus (HIV).


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
October 1987.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in September 2005 by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Reno, Nevada.

The veteran requested a hearing before a member of the Board 
at the RO.  That hearing was scheduled for September 2007; 
however, the veteran cancelled his request.  The Board will 
proceed with review on the present record.  See 38 C.F.R. 
§ 20.702(e)(2007). 

FINDINGS OF FACT

1.  The competent medical evidence shows that there is no 
current diagnosis of a right ankle disability. 

2.  The competent medical evidence shows that the HIV was 
detected many years after service and there is no competent 
evidence which relates the virus to disease or injury in 
service.


CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in or 
aggravated by active service.       38 U.S.C.A. § 1131 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

2.  HIV was not incurred in or aggravated by active service. 
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247 (1999).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 

Analysis - Right Ankle Disability

The veteran first described his right ankle disability on his 
March 2005 VA claim as simply "right ankle."  He noted this 
began in "86" and was treated in "86."  He pointed to his 
"SMR's" (service medical records) as the source of any 
treatment information.  In the veteran's testimony during his 
hearing before the RO in August of 2006, the veteran gave 
additional information.  He stated he was playing softball 
while in service on Naval Submarine Base Point Loma in the 
summer of 1987.  He stated he "cracked" his ankle, went to 
the infirmary for treatment, and was given crutches and pain 
medication.  He attested to no further treatment for this 
ankle, though he described it during the hearing as having 
"progressively" gotten worse, "weaker," and subject to 
cramps.  

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
right ankle disability.  There is no medical evidence of a 
current diagnosis of a right ankle disability.  While the 
veteran may have injured his ankle just as he described, a 
review of the veteran's service treatment records finds no 
mention of treatment for a right ankle injury in 1987 or in 
any year.  The veteran was discharged in October of 1987.  
There is no separation examination in the record.  In a 
physical examination for reenlistment dated November 1986, 
there are no complaints or notations regarding his feet or 
legs; the examination of his lower extremities was normal.  
There is an entry for his left ankle in November 1986 for 
which he received crutches and pain medication; however, in 
his claim and in his testimony before the RO, the veteran 
stated that it was the right ankle for which he was seeking 
service connection. 

The veteran can attest to factual matters of which he could 
have had first-hand knowledge, e.g., experiencing pain in 
service, reporting to the infirmary, being given crutches, 
and receiving pain medication.  See Washington v. Nicholson, 
19 Vet. App. 362 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding diagnosis or 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

There is no medical evidence of a current diagnosis of a 
right ankle disability and no evidence of any complaints of, 
or treatment for, a right ankle disability for eighteen years 
after service.  The competent evidence of record shows that 
the first and only mention of any difficulty with the 
veteran's right ankle came in a Nursing Intake Note dated 
March of 2005, at the VAMC Las Vegas.  The March 2005 VA 
treatment record indicates that the veteran complained of 
pain in both his right ankle and his right knee; however, a 
diagnosis of a right ankle disability was not made.  

Absent proof of a current right ankle disability, the claim 
of service connection must be denied.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  As the preponderance of 
the evidence is against the claim, service connection is 
denied.  Gilbert, 1 Vet. App. at 54.  

Analysis - Human Immunodeficiency Virus

In his March 2005 claim, the veteran describes his claimed 
disability as "HIV/AIDS." He dated its beginning as 
November 1986, though treatment began in March of 2005.  He 
attached to the VA claim a report from a private medical 
clinic, which discussed his diagnosis of HIV, subtype B, in 
December 2003.  Nowhere in this report is there a diagnosis 
of acquired immunodeficiency syndrome (AIDS).  In the 
veteran's outpatient treatment records from the VAMC Las 
Vegas dated February 2005 to May 2005, the diagnosis of HIV 
is confirmed while again there is no mention of a diagnosis 
of AIDS.  After the 2003 diagnosis, the veteran sought 
treatment for the HIV starting February 2005 at the VAMC Las 
Vegas.

During his testimony before the RO in August of 2006, the 
veteran explained how he first became aware of his 
disability.  He attested that in November 1987, a month after 
he was discharged from the Navy, he tried to donate blood in 
San Diego, California.  He was turned away because of an 
initial positive test for HIV.  The veteran further testified 
that he was retested by a health department of the State of 
California, but that test came back negative.  So, he assumed 
he was negative for HIV and he lived symptom free for 16 
years until an attack of pain, thought to be a heart attack, 
in December of 2003.  Then he was referred to a private 
health clinic which diagnosed HIV.  He stated to VAMC Las 
Vegas medical staff that he did not pursue treatment 
immediately after that diagnosis because he was "depressed" 
for a while.  

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for HIV.  
Although the veteran has a current disability, there is no 
competent evidence of service incurrence.  There is no 
indication of a diagnosis of HIV, or AIDS, in his service 
treatment records, dated August 1980 to September 1987.  
There is no indication in service treatment records that the 
veteran underwent diagnostic testing to detect HIV.  The 
medical evidence of record shows that HIV was detected in 
December 2003, 16 years after service separation.  See 
December 2003 private medical report.  There is no competent 
medical evidence which relates the HIV to an event in 
service. 

The veteran can attest to factual matters of which he could 
have had first-hand knowledge, e.g., experiencing pain in 
service, reporting to the infirmary.  See Washington, 19 Vet. 
App. at 368.  However, the veteran as a lay person, his 
statements regarding causation or date of onset of the HIV 
are not competent.  Espiritu, 2 Vet. App. at 495.  The Board 
notes this disorder is not one that lends itself to lay 
observation.

For the reasons stated above, the preponderance of the 
evidence is against the claim for service connection for a 
disability of HIV, and the claim is denied.  Gilbert, 
1 Vet. App. at 54.  

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in April 2005.  Although the notice provided 
did not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection, 
and the duty to assist requirements has been satisfied.  All 
available service treatment records were obtained.  There is 
no identified relevant evidence that has not been accounted 
for. 

The Board notes the veteran was not afforded a VA examination 
to determine the nature and etiology of the claimed right 
ankle disability or the HIV.  The duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim, as defined by law.  An examination is required 
when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board concludes that the duty to obtain a medical 
examination in not triggered in this case.  Regarding the 
claim for service connection for a right ankle disability, 
there is no competent evidence of a current disability or 
diagnosis.  Regarding the claim for service connection for 
HIV, while there is evidence of a current diagnosis of HIV, 
there is no evidence establishing an in-service event, injury 
or disease.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.





	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a right ankle 
disability is denied.

Entitlement to service connection for HIV is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


